IN THE SUPREIVIE COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE §
PETITION OF DONALD BIBLE § No. 486, 2015
FOR A WRIT OF MANDAMU S §

Submitted: September 17, 2015
Decided: November 18, 2015

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
O R D E R

This 18th day of November 2015, it appears to the Court that:

(1) The petitioner, Donald Bible, has ﬁled a petition for a writ of
mandamus under Supreme Court Rule 43. Bible requests that the Court issue
a writ of mandamus directing the Governor and the General Assembly “to '
repeal and/or amend” June 2014 amendments to Superior Court Criminal Rule
61.

(2) Upon receipt of the petition for a writ of mandamus, the Clerk
issued a notice under Supreme Court Rule 29(b), directing Bible to show
cause why the petition should not be dismissed for lack of jurisdiction. Bible
ﬁled a response to the notice, contending that the Court has the authority to
issue a writ of mandamus “to compel an ofﬁcer or employee in the State . . .
to perform a duty owed to a plaintif .”

(3) Bible is mistaken. This Court’s “original jurisdiction to issue a

writ of mandamus is limited to instances when the respondent is a court or a

judge thereof.”1 The Court has no jurisdiction to issue a writ of mandamus to
the Governor or the General Assembly.2

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules
29(b) and 43, that the petition for a writ of mandamus is DISMISSED.

BY THE COURT:

/s/Rande. Holland
Justice

1 Anderson v. State, 2015 WL 5275853 (Del. Sept. 9, 2015) (quoting In re Hitchens, 600
A.2d 37, 38 (Del. 1991)).

2 See Del. Const. art. IV, § 11(5) (deﬁning Court’s original jurisdiction to issue
extraordinary writs).

2